IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 471 MAL 2014
                              :
              Respondent      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
TERRENCE BARKER,              :
                              :
              Petitioner      :


                                   ORDER


PER CURIAM

      AND NOW, this 30th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.